UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         8/28/2019
---------------------------------------------------------------X
MOISES CRUZ, et al.,                                           :
                                                               :
                           Plaintiffs,                         :
                                                               :   OPINION AND ORDER
                  - v. -                                       :
                                                               :   17-CV-4936 (JLC)
SPACE NY 50 ST LLC, et al.,
                    TH                                         :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Four plaintiffs filed this action asserting claims under the Fair Labor

Standards Act and New York Labor Law. Following a settlement conference,

plaintiff Saul Soto resolved his claims for $25,000. Following a bench trial, the

Court found that plaintiff Victor Tapia was entitled to damages in the amount of

$1,657.91. The other two plaintiffs, Moises Cruz and Juan DeJesus, voluntarily

dismissed their claims before trial. Currently before the Court is plaintiffs’ motion

for attorney’s fees and costs. For the following reasons, the Court awards

$44,198.38 in fees and $2,440 in costs.

                                         I.       BACKGROUND

        On June 29, 2017, plaintiffs Saul Soto, Victor Tapia, Moises Cruz, and Juan

DeJesus commenced this action seeking to recover monetary damages, including

unpaid minimum wages, unpaid overtime wages, unpaid spread-of-hours wages,

liquidated damages, damages for statutory violations, interest, and attorney’s fees




                                                        1
and costs, for defendants’ purported violations of the Fair Labor Standards Act

(“FLSA”) and New York Labor Law (“NYLL”). Dkt. No. 1, ¶¶ 39–41.

      On October 1, 2017, plaintiffs filed a request to enter default against

defendants for failure to answer the complaint. Dkt. No. 23. On October 2, 2017,

defendants’ counsel filed notices of appearance. Dkt. Nos. 24–28.1 On November

14, 2017, the parties participated in a mediation session, which was ultimately

unsuccessful. Dkt. No. 37. After plaintiffs filed an amended complaint on April 18,

2018 (Dkt. No. 49) and defendants answered on July 31, 2018 (Dkt. No. 75), Judge

Daniels referred the case to me for general pre-trial supervision on August 1, 2018

(Dkt. No. 76).

      At a settlement conference held on October 2, 2018, which of the four

plaintiffs only Soto attended, the parties agreed to resolve Soto’s claims for $25,000.

Dkt. No. 100.2 On October 4, 2018, the parties consented to my jurisdiction for all

purposes pursuant to 28 U.S.C. § 636(c). Dkt. No. 85. I approved the settlement

agreement between Soto and defendants on December 6, 2018. Dkt. No. 101.




1Defendants were originally represented by different counsel. Judge Daniels
granted counsel’s request to withdraw on March 19, 2018. Dkt. No. 45. Current
defense counsel filed notices of appearance on July 12, 2018. Dkt. Nos. 73–74.

2The Court originally scheduled the settlement conference for September 27, 2018.
Dkt. No. 81. On September 21, 2018, defendants filed a letter requesting that the
settlement conference be converted into a status conference because plaintiffs’
counsel had reported that two of the plaintiffs, Cruz and DeJesus, would not be
attending the conference. Dkt. No. 82. The Court granted an adjournment until
October 2, 2018. Dkt. No. 83. However, neither Cruz, DeJesus, nor Tapia attended
the conference on the rescheduled date.
                                           2
      On December 4, 2018, the parties appeared before me for a hearing to

address the remaining plaintiffs’ claims.3 At the hearing, Tapia testified that he

wished to proceed with his claims. Dkt. No. 109 at 21–22.

      I subsequently presided over a bench trial regarding Tapia’s claims on May

22, 2019. At the conclusion of the trial, I found that defendants had violated the

FLSA and NYLL by failing to pay Tapia minimum wage and spread-of-hours wages,

and also violated NYLL’s wage notice and wage statement requirements. Dkt. No.

132 at 16. I concluded that Tapia was owed a total of $1,657.91. Id. Accounting for

money that defendants had already paid Tapia, I determined that Tapia was

entitled to $637.91 in damages. Id.

      On June 28, 2019, plaintiffs filed their motion seeking $86,707.50 in

attorney’s fees and $3,086.46 in costs (Dkt. No. 137), along with a declaration from

counsel (Declaration of Kerry E. Connolly (“Connolly Dec.”), Dkt. No. 138) and a

memorandum of law (Memorandum of Law (“Pl. Mem.”), Dkt. No. 139). On July 29,

2019, defendants filed their opposition. Memorandum of Law (“Def. Opp.”), Dkt.

No. 147. On August 5, 2019, plaintiffs filed their reply (Reply Memorandum of Law

(“Pl. Reply”), Dkt. No. 150), along with a reply affidavit (Reply Affidavit (“Connolly

Reply Aff.”), Dkt. No. 151).4



3 Plaintiff Cruz did not attend the hearing and plaintiff DeJesus testified that he no
longer wished to pursue his claims. Dkt. No. 109 at 26. On December 20, 2018,
DeJesus and Cruz filed a stipulation of voluntary dismissal, which the Court so
ordered. Dkt. No. 108.

4 On August 5, 2019, defendants filed a letter motion requesting oral argument or,
in the alternative, the opportunity to file a sur-reply. Dkt. No. 152. As defendants
                                           3
                                II.    DISCUSSION

A.    Legal Standards

      1.     Attorney’s Fees

      Both the FLSA and NYLL allow prevailing plaintiffs to receive reasonable

attorney’s fees and costs. 29 U.S.C. § 216(b); NYLL § 198(l-a). Courts determine a

reasonable fee by multiplying “the number of hours reasonably expended on the

litigation” by “a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433

(1983); see also Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011);

Arbor Hill Concerned Citizens Neighborhood Ass’n. v. Cty. of Albany, 522 F.3d 182,

183 (2d Cir. 2008).

      A plaintiff must “document the application [for fees and costs] with

contemporaneous time records . . . specify[ing], for each attorney, the date, the

hours expended, and the nature of the work done.” N. Y. State Ass’n for Retarded

Children, Inc. v. Carey, 711 F.2d 1136, 1148 (2d Cir. 1983); see also Scott v. City of

New York, 626 F.3d 130, 132 (2d Cir. 2010). Ultimately, a court’s discretion to set a



did not identify any new arguments raised by plaintiffs for the first time in their
reply, I denied the request without prejudice. Dkt. No. 154; see, e.g., Ramon v.
Corp. City of New York, No. 17-CV-2307 (KAM), 2019 WL 1306061, at *7 (E.D.N.Y.
Mar. 21, 2019) (“Plaintiff has failed to show good cause for filing a sur-reply as he
has not established that the [] defendants raised a new issue for the first time on
reply.”). On August 8, 2019, notwithstanding the Court’s denial, defendants then
filed a letter to “renew their motion based on the following new arguments (and
issues stemming therefrom) advanced in plaintiffs’ reply.” Dkt. No. 155 at 1.
However, their letter was essentially an unsanctioned sur-reply, which did not
identify any new arguments raised by plaintiffs for the first time on reply and
improperly responded in detail to portions of plaintiffs’ reply. The submission of
this letter was inappropriate and expressly contrary to the Court’s order.
Accordingly, I will not consider the letter in the resolution of this motion.
                                           4
fee award is broad. See Hensley, 461 U.S. at 437; Matusick v. Erie Cnty. Water

Auth., 757 F.3d 31, 64 (2d Cir. 2014).

       2.     Costs

       An employee who prevails in a wage-and-hour action is entitled to recover

costs. NYLL § 663(1). Costs are defined as “those reasonable out-of-pocket

expenses incurred by attorneys and ordinarily charged to their clients.” Leblanc-

Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998). “As with attorneys’ fees, [a]

requesting party must substantiate the request for costs.” Guo v. Tommy’s Sushi,

Inc., No. 14-CV-3964 (PAE), 2016 WL 452319, at *3 (S.D.N.Y. Feb. 5, 2016); see also,

e.g., Euceda v. Preesha Operating Corp., No. 14-CV-3143 (ADS) (SIL), 2017 WL

3084490, at *4 (E.D.N.Y. June 30, 2017) (“In the absence of adequate

substantiation, a party is not entitled to recover costs. . . . Plaintiff has failed to

provide any substantiation, such as invoices or receipts, documenting the costs he

now seeks to recover.”), adopted by, 2017 WL 3084408 (E.D.N.Y. July 18, 2017).

B.     Analysis

       1.     Attorney’s Fees

              a.      Reasonable Hourly Rate

       The reasonable hourly rate is the amount “a reasonable, paying client would

be willing to pay,” which varies by practice area and location. See Arbor Hill

Concerned Citizens Neighborhood Ass’n, 522 F.3d at 190. The reasonable rate is

generally determined using “the market rates prevailing in the community for

similar services by lawyers of reasonably comparable skill, experience, and



                                             5
reputation.” Restivo v. Hessemann, 846 F.3d 547, 590 (2d Cir. 2017) (quoting

Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir. 1998)) (internal quotations

omitted). To make this determination, a court may “rely on its own knowledge of

local, comparable rates.” Schalaudek v. Chateau 20th St. LLC, No. 16-CV-11 (WHP)

(JLC), 2017 WL 729544, at *12 (S.D.N.Y. Feb. 24, 2017), adopted by, 2017 WL

1288859 (S.D.N.Y. Apr. 6, 2017) (citing Yuquilema v. Manhattan’s Hero Corp., No.

13-CV-461 (WHP) (JLC), 2014 WL 4207106, at *3–4 (S.D.N.Y. Aug. 26, 2014)).

      “Courts in this District have consistently found that ‘the reasonable hourly

billing rate for partners in wage-and-hour cases is between $300 and $400 per

hour.’” New York City Dist. Council of Carpenters v. JM Kelc Marine Contractors,

No. 19-CV-0529 (LGS), 2019 WL 3423274, at *3 (S.D.N.Y. July 30, 2019) (citing

McGreevy v. Life Alert Emergency Response, Inc., 258 F. Supp. 3d 380, 389 (S.D.N.Y.

2017) (collecting cases)); see also Shanfa Li v. Chinatown Take-Out Inc., No. 16-CV-

7787 (JCM), 2019 WL 3715086, at *6 (S.D.N.Y. Aug. 7, 2019) (citing Hernandez v.

JRPAC Inc., No. 14-CV-4176 (PAE), 2017 WL 66325, at *2–3 (S.D.N.Y. Jan. 6,

2017)); Gervacio v. ARJ Laundry Servs. Inc., No. 17-CV-9632 (AJN), 2019 WL

330631, at *2 (S.D.N.Y. Jan. 25, 2019) (reasonable hourly rate for managing partner

is $400 and senior attorney with 10 years of experience is $300) (citing Rosendo v.

Everbrighten Inc., No. 13-CV-7256 (JGK) (FM), 2015 WL 1600057, at *1 (S.D.N.Y.

Apr. 7, 2015), adopted by, 2015 WL 4557147 (S.D.N.Y. July 28, 2015)).

      Plaintiffs request an hourly rate of $450 for work performed by their counsel,

Kerry E. Connolly. Pl. Mem. at 2. Ms. Connolly has practiced law for almost 30



                                          6
years (Connolly Dec. ¶ 2), and her hourly rate for non-contingency fee cases has

been $450 since 2013 (id. ¶ 44).

      However, an hourly rate of $350 for Ms. Connolly’s work is appropriate in

this case, which is within the range that is awarded in this District for partners in

FLSA cases. The Court makes this determination in part because, despite its long

procedural history, this was a relatively straightforward wage-and-hour case. See

Lilly v. City of New York, No. 17-2823-CV, 2019 WL 3806446, at *5 (2d Cir. Aug. 14,

2019) (appropriate for district courts “to consider the complexity of a matter because

a reasonable paying client would consider the complexity of his or her case”); see

also Arbor Hill Concerned Citizens Neighborhood Ass’n, 522 F.3d at 186 n.3 (factors

in determining reasonable hourly rate include “novelty and difficulty of the

questions”) (citing Johnson v. GA. Highway Express, Inc., 488 F.2d 714, 717–19 (5th

Cir. 1974)).

      Furthermore, while Ms. Connolly is an experienced attorney, it appears that

she has litigated wage-and-hour cases only in the past decade. See Connolly Dec.,

¶ 5 (earliest cited case from 2009).5 Indeed, as defendants note, Ms. Connolly billed

for research on basic wage-and-hour issues, which an experienced wage-and-hour

attorney would not need to conduct. Def. Opp. at 12; see, e.g., Connolly Dec., Ex. A

(“Time Records”), Dkt. No. 138-1 (8/15/2017, billed for “research liquidated damages



5Ms. Connolly did not direct the Court to a single wage-and-hour case where she
was awarded an hourly rate of $450. Among the cases that she cites to justify her
requested rate (Connolly Dec. ¶ 5) is a case where Ms. Connolly was awarded an
hourly rate of $350 (Magnuson v. Newman, No. 10-CV-6211 (JMF), 2014 WL
3767006, at *4 (S.D.N.Y. July 31, 2014)).
                                          7
allowed under both the NYLL and FLSA,” as well as “research whether Judge

Daniels awards stacked damages” (which is not awarded regardless of the judge)).6

      Moreover, Ms. Connolly committed basic errors during trial, which revealed a

lack of expertise about wage-and-hour law. See Columbus McKinnon Corp. v.

Travelers Indem. Co., 367 F. Supp. 3d 123, 158 (S.D.N.Y. 2018) (“In a lodestar

analysis, . . . the ‘quality of [an attorney’s] performance’ should be considered in

determining the reasonable hourly rate.”). For example, Ms. Connolly requested

spread-of-hours damages for Tapia, notwithstanding that her own submissions did

not support spread-of-hours pay. Compare Dkt. No. 157 (requesting spread-of-hours

damages for 10 hour shifts), with Ventura v. Herreros, No. 18-CV-6478 (BMC), 2019

WL 343244, at *1 (E.D.N.Y. Jan. 28, 2019) (“A plaintiff is awarded ‘spread-of-hours

wages for the days he worked in excess of ten hours, but not for the days he worked

exactly ten hours.’”) (quoting Bedasie v. Mr. Z Towing, Inc., No. 13-CV-5453 (CLP),

2017 WL 1135727, at *39 n.56 (E.D.N.Y. Mar. 24, 2017)).7 Ms. Connolly also sought

overtime damages and made successor liability claims in her initial trial

submissions, but withdrew them after the Court, during a telephone conference on



6While it has reviewed all of Ms. Connolly’s billing records, the Court notes that “a
request for attorneys’ fees should not turn into a second major litigation,” and a
court is not required “to evaluate and rule on every entry in an application” for fees.
Marion S. Mishkin Law Office v. Lopalo, 767 F.3d 144, 149 (2d Cir. 2014) (citations
omitted).
7 Docket Number 157 is Exhibit 1 to plaintiffs’ Proposed Findings of Fact and
Conclusions of Law, which was filed on April 19, 2019. See Dkt. No. 122 at 15
(“Plaintiff is entitled to the damages set forth in Plaintiff’s Exhibit 1, plus attorney’s
fees and costs.”). However, the exhibit was not docketed and only sent to the Court
by email. The Court docketed the exhibit on August 27, 2019.
                                            8
April 23, 2019, noted the deficiencies with her arguments. See Proposed Findings of

Fact and Conclusions of Law, Dkt. No. 122, ¶¶ 1, 21–22 (seeking overtime damages

when only 30 to 40 hours worked per week); April 23, 2019 Order, Dkt. No. 124

(“the Court directs plaintiff to submit further legal support for the successor

liability evidence he wishes to offer at trial”); April 25, 2019 Letter from Ms.

Connolly, Dkt. No. 125 (“plaintiff will not seek to prove successor liability at trial”).

Ms. Connolly also pursued claims of liability as to the individual defendants (see

Proposed Findings of Fact and Conclusions of Law, Dkt. No. 122, ¶¶ 29, 30, 32), but

because she did not present any evidence supporting individual liability at trial, the

Court only found the corporate defendants to be liable. Dkt. No. 132 at 14–15.

Accordingly, given these issues and the straightforward nature of this case, the

Court will award an hourly rate of $350 for Ms. Connolly.

      Plaintiffs also request an hourly rate of $125 for Claire Biase, a senior

paralegal. Pl. Mem. at 2. Defendants do not object to this rate, which is “within the

range of rates typically awarded for paralegal work in FLSA actions in this

District.” Guang Ping Zhu v. Salaam Bombay, Inc., No. 16-CV-4091 (JPO), 2019

WL 76706, at *2 (S.D.N.Y. Jan. 2, 2019) ($100 to $150 per hour for paralegals). The

Court will thus award an hourly rate of $125 for Ms. Biase.

             b.     Reasonable Hours Expended

      “After determining the appropriate hourly billing rate, the court calculates

the hours reasonably expended.” Pastor v. Alice Cleaners, Inc., No. 16-CV-7264

(JLC), 2017 WL 5625556, at *8 (S.D.N.Y. Nov. 21, 2017). “In evaluating the



                                            9
reasonableness of hours expended, courts consider ‘not whether hindsight

vindicates an attorney’s time expenditures, but whether, at the time the work was

performed, a reasonable attorney would have engaged in similar time

expenditures.’” O.R. v. N.Y.C. Dep’t of Ed., 340 F. Supp. 3d 357, 366–67 (S.D.N.Y.

2018) (quoting Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1999)). Courts must

make “a conscientious and detailed inquiry into the validity of the representations

that a certain number of hours were usefully and reasonably expended.” De La

Cruz Moreno v. Happy Angel Nail Spa Inc., No. 15-CV-10078 (LGS) (GWG), 2019

WL 2438966, at *9 (S.D.N.Y. June 12, 2019) (citing Lunday v. City of Albany, 42

F.3d 131, 134 (2d Cir. 1994)), adopted by, 2019 WL 2717153 (S.D.N.Y. June 28,

2019). “In calculating the reasonable number of hours expended ‘the court takes

account of claimed hours that it views as ‘excessive, redundant, or otherwise

unnecessary.’” Bliven v. Hunt, 579 F.3d 204, 213 (2d Cir. 2009) (quoting Hensley,

461 U.S. at 434).

      Furthermore, “‘the most critical factor’ in a district court’s determination of

what constitutes reasonable attorney’s fees in a given case ‘is the degree of success

obtained’ by the plaintiff.” Barfield v. New York City Health & Hosps. Corp., 537

F.3d 132, 152 (2d Cir. 2008) (quoting Farrar v. Hobby, 506 U.S. 103, 114 (1992)).

“Where ‘a plaintiff has achieved only partial or limited success, the product of hours

reasonably expended on the litigation as a whole times a reasonable hourly rate

may be an excessive amount,’ even if plaintiff’s ‘claims were interrelated,




                                          10
nonfrivolous, and raised in good faith.’” Williams v. Epic Sec. Corp., 368 F. Supp. 3d

651, 656 (S.D.N.Y. 2019) (quoting Hensley, 461 U.S. at 436).

       “Courts in this Circuit have recognized a district court’s authority to make

across-the-board percentage cuts in hours, as opposed to an item-by-item approach,

to arrive at the reasonable hours expended.” Id. at 656–57 (citing Leevson v.

Aqualife USA, Inc., 296 F. Supp. 3d 503, 526 (E.D.N.Y. 2017)). “In making its

determination of the percentage reduction to be used, the Court is guided by rough

justice principles. . . . ‘[T]rial courts may take into account their overall sense of a

suit, and may use estimates in calculating and allocating an attorney’s time.’” Id. at

660 (quoting Errant Gene Therapeutic, LLC v. Sloan-Kettering Inst. for Cancer

Research, 286 F. Supp. 3d 585, 588 (S.D.N.Y. 2018)).

                     i.     Hours Expended

       After reviewing the time records provided by counsel, the Court finds that

most of the entries are reasonable. However, some reflect administrative tasks that

should have been performed by a paralegal, for example, filing or uploading

documents to this District’s Electronic Case Filing System. See, e.g., Sanchez v.

I&A Rest. Corp., No. 14-CV-0726 (DF), 2017 WL 2537814, at *5 (S.D.N.Y. May 22,

2017) (“Filing a document is plainly a task that could have been performed by a

junior associate or paralegal, billing at a lower hourly rate.”).8 Other entries, as



8 See, e.g., Time Records, 2/2/2017 (“research NYS Division of Corporations and
internet research on club status, holder of liquor license”), 6/29/2017 (“upload to
ECF, do[wn]load documents as filed”), 10/2/2017 (“upload to ECF”), 10/12/2017
(“upload to ECF”), 4/24/2018 (“print Amended Summonses issued from Clerk”),
11/28/2018 (“upload to ECF”), 11/30/2018 (“upload to ECF”).
                                            11
defendants noted, include tasks that were the direct result of counsel’s own

mistakes. Def. Opp. at 11.9 Finally, the Court finds that some of the entries reflect

an unnecessary amount of time billed.10 While these issues are not substantial, the

Court will apply a five percent reduction in counsel’s hours “as a practical means of

trimming fat” from a fee application. Moreno Cocoletzi v. Fat Sal’s Pizza II, Corp.,

No. 15-CV-02696 (CM) (DF), 2018 WL 7291455, at *25 (S.D.N.Y. Dec. 6, 2018) (five

percent overall reduction to trim fat when billing issues not extensive), adopted by,

2019 WL 92456 (S.D.N.Y. Jan. 3, 2019); Sanchez, 2017 WL 2537814, at *5 (same).

                    ii.    Degree of Success

      Defendants further argue that plaintiffs’ attorney’s fees should be reduced

based on their limited degree of success.11 First, they contend that plaintiffs are not


9See, e.g., Time Records, 4/18/2018 (“Review ECF Bounce re need for summonses to
say ‘Amended’ and need to refile request; revise summonses and upload revised
documents”), 10/4/2018 (“Review ECF bounce re Consent to Jurisdiction by
Magistrate Judge”), 12/20/2018 (“[re]upload signed Stip of Dismissal” after ECF
Bounce).

10See, e.g., Time Records, 8/1/2018 (0.2 hours to review order of reference), 8/6/2018
(0.2 hours to review Judge Daniels’ endorsement of adjournment of conference),
3/11/2019 (0.4 hours to draft one paragraph letter), 5/20/2019 (0.2 hours to forward
order on letter motion to Soto).
11Defendants also contend that plaintiffs’ fees should be reduced due to Ms.
Connolly’s decision to block “bill every single task[] she performed on any given date
as a single entry.” Def. Opp. at 13. “The practice of . . . block billing, is not per se
prohibited, but where such entries make it hard to discern the reasonableness of
time allotted to a given task, courts do consider its prevalence in deciding whether
reduction is appropriate.” Mayo-Coleman v. Am. Sugars Holding, Inc., No. 14-CV-
0079 (PAC), 2019 WL 1034078, at *5 (S.D.N.Y. Mar. 5, 2019) (citing LV v. New York
City Dep’t of Educ., 700 F. Supp. 2d 510, 526 (S.D.N.Y. 2010)). “[B]lock billing is
most problematic where large amounts of time (e.g., five hours or more) are block
billed; in such circumstances, the limited transparency afforded by block billing
                                          12
entitled to recover any fees for the claims of DeJesus and Cruz because they

voluntarily dismissed their claims. Def. Opp. at 6. Second, they maintain that fees

must be reduced to account for the limited success of counsel on behalf of Soto and

Tapia. Id. at 7. Defendants thus argue that because “only one of [counsel’s] four

clients recovered anything besides nominal damages in this case, and even that was

10% of the damages he sought,” plaintiffs’ attorney’s fees should be reduced by 95%.

Id. at 13.12

       First, the Court agrees that DeJesus and Cruz are not prevailing plaintiffs

and thus are not entitled to an award of fees and costs. Plaintiffs argue that both

DeJesus and Cruz were “pick[ed] off” by defendants with “improper, extra-judicial

settlements” (Pl. Reply at 1), and thus contend that relief DeJesus and Cruz

received “through the defendants’ improper direct settlements also must be



meaningfully clouds a reviewer’s ability to determine the projects on which
significant legal hours were spent.” Beastie Boys v. Monster Energy Co., 112 F.
Supp. 3d 31, 53 (S.D.N.Y. 2015) (citing Abdell v. City of New York, No. 05-CV-8453
(RJS), 2015 WL 898974, at *4 (S.D.N.Y. Mar. 2, 2015)).

After reviewing the time records, the Court concludes that each entry is detailed
enough to allow the Court to “discern the reasonableness of time allotted.” Ms.
Connolly’s time records were specific as to the tasks she completed each day. She
rarely block-billed for more than five hours, and on those occasions, it was clear to
the Court that the hours were warranted. See, e.g., Time Records, 5/22/2019 (8.2
hours for the day of trial). The Court will thus not reduce plaintiffs’ fees based on
block-billing.

12Plaintiffs contend that “a fee award should not be compared to the amount of
damages awarded.” Pl. Mem. at 3. However, while proportionality between
damages recovered and the fees requested is not required, courts in this District
have recognized that proportionality between damages sought and damages
recovered should be considered. See, e.g., Sanchez v. I&A Rest. Corp., No. 14-CV-
0726 (DF), 2017 WL 2537814, at *6 (S.D.N.Y. May 22, 2017).
                                          13
considered” (id. at 6). However, plaintiffs have presented no such evidence of these

settlements.13 Only the stipulation of voluntary dismissal from DeJesus and Cruz

filed on December 20, 2018 is in the record. Dkt. No. 108. As such, the Court will

not consider DeJesus and Cruz prevailing plaintiffs and will apply a concomitant

percentage reduction to plaintiffs’ requested attorney’s fees. Nevertheless,

recognizing that “some work done on behalf of the non-prevailing [p]laintiffs was

required for the prevailing [p]laintiffs to win,” the Court will not simply apply a 50%

reduction for DeJesus and Cruz as two of the four plaintiffs in this action.

Williams, 368 F. Supp. 3d at 661. In addition, the majority of Ms. Connolly’s

recorded hours appear to be spent solely on behalf of Soto and/or Tapia, including

61 hours after DeJesus and Cruz’s stipulation of voluntary dismissal was filed (out

of a total of 187.1 hours). Accordingly, the Court will apply a 10% reduction in fees

for DeJesus and Cruz.

      Second, the Court will reduce plaintiffs’ attorney’s fees based on the limited

degree of success achieved by Tapia, but not Soto. As to Soto, defendants argue that

his initial settlement demand was $250,000, and he purportedly rejected a $30,000



13Counsel in her reply affidavit made the following declarations: (1) “Having been
served with the action, defendants delayed appearing, while repeatedly contacting
plaintiffs Saul Soto, Victor Tapia, Juan DeJesus (and probably Moises Cruz),
attempting to settle their claims” (Connolly Reply Aff. ¶ 2), and (2) “[D]efendants
had ‘settled’ with the other plaintiffs – unbeknownst to me. . . . It was, instead, Mr.
Soto who told me that Mr. DeJesus had taken money from defendants and had
agreed not to continue this action” (id. ¶ 3). These declarations are merely Ms.
Connolly’s conjectures regarding defendants’ behavior, and are not supported by
declarations from plaintiffs or anything else in the record. Moreover, the same
could presumably be said of Tapia, who received a $1,020 payment from defendants
and yet proceeded to trial; nothing prevented Cruz or DeJesus from doing the same.
                                          14
offer before eventually accepting $25,000. Def. Opp. at 8–9. As an initial matter,

the Court “finds that [d]efendants’ ‘reference to the settlement discussions and

amounts offered is inappropriate.’” Williams, 368 F. Supp. 3d at 662 (quoting

Siracuse v. Program for the Dev. of Human Potential, No. 07-CV-2205 (CLP), 2012

WL 1624291, at *20 (E.D.N.Y. Apr. 30, 2012)).14 Furthermore, “[a]bsent a showing

of bad faith, ‘a party’s declining settlement offers should [not] operate to reduce an

appropriate fee award.’” Id. (quoting Ortiz v. Regan, 980 F.2d 138, 141 (2d Cir.

1992)). In any event, the Court explicitly found that Soto’s settlement amount was

“fair and reasonable under the totality of the circumstances.” Dkt. No. 101 at 2.

Accordingly, the Court will not reduce plaintiffs’ attorney’s fees based on Soto’s

settlement.

      However, Tapia achieved only a limited degree of success after presenting his

claims at trial. Tapia’s estimated damage calculations were $33,426 for a six-month

period of employment. See Dkt. No. 157. The Court ultimately found that Tapia

was entitled to $1,657.91 in damages for three days of employment (less than five

percent of the damages sought) and that the individual defendants were not liable.

Dkt. No. 132 at 14–16. Therefore, the Court will reduce plaintiffs’ attorney’s fees by

20% for the lack of success obtained by Tapia. See, e.g., Verdier v. Thalle Constr.




14 In addition, defendants provided information about the settlement discussions in
a memorandum of law, not in a sworn declaration. It is well-settled that “[a]n
attorney’s unsworn statements in a brief are not evidence,” and the Court will not
rely on such statements. Kulhawik v. Holder, 571 F.3d 296, 298 (2d Cir. 2009)
(citing INS v. Phinpathya, 464 U.S. 183, 188–89 n.6 (1984)).
                                          15
Co., Inc., 771 F. App’x 20, 23–24 (2d Cir. 2019) (affirming district court’s 20%

reduction in fees for limited degree of success in retirement benefits case).

      In doing so, the Court endorses the cautionary message stated in Gamero v.

Koodo Sushi Corp.: “[T]his Opinion should not be read to disincentivize attorneys

from bringing these important [FLSA and NYLL] cases, which in this District

disproportionately affect poor and undocumented workers who can be easy prey for

unscrupulous employers.” 328 F. Supp. 3d 165, 178 (S.D.N.Y. 2018). Plaintiffs

aptly argue that the thrust of the FLSA and NYLL is to “‘secur[e] the legal

representation for plaintiffs whose wage and hour grievance[s] were too small, in

terms of expected recovery, to create a financial incentive for qualitied counsel.’” Pl.

Mem. at 4 (quoting Gonzalez v. Scalinatella, Inc., 112 F. Supp. 3d 5, 10–11

(S.D.N.Y. 2015) (internal quotations omitted)). However, like plaintiffs’ counsel in

Gamero, counsel in this case “did not adequately probe [her] client[] before taking

[his] claims to trial. As an immediate result, [p]laintiffs’ counsel argued for wildly

outsized damages awards that were at odds with the facts of the case, even when

presented . . . with records of [p]laintiffs’ employment.” 328 F. Supp. 3d at 178.

Counsel proceeded to trial with inflated damages calculations and with no method

of countering defendants’ official employment records, resulting in an extremely

modest recovery. Accordingly, the Court reduces fees to account for counsel’s

limited degree of success, not to “punish a plaintiff’s attorney for bringing a

marginal case.” Id.




                                          16
      In total, the Court reduces plaintiffs’ requested hours by 35%. Ms. Connolly

requested fees for 187.1 hours of work and Ms. Biase requested fees for 20.1 hours

of work. See Time Records at 8, 9.15 Considering the adjusted hourly rate of $350

for Ms. Connolly, the Court awards attorney’s fees of $42,565.25 for Ms. Connolly

and $1,633.13 for Ms. Biase, for a total of $44,198.38.16

 Name         Hourly Rate         Hours                          Total
 Connolly     $350                121.615 (187.1 less 35%)       $42,565.25
 Biase        $125                13.065 (20.1 less 35%)         $1,633.13
                                                                 $44,198.38

      2.     Costs
      Plaintiffs seek costs in the amount of $3,086.46, including expenses for filing

the complaint, process servers, travel, interpreters, photocopies and postage, and

electronic document retrieval. See Connolly Dec., Ex. B, Dkt. No. 138-2.

Defendants have not objected to any of the requested costs.



15Exhibit A of the Declaration of Kerry E. Connolly is not numbered. Thus, the
Court assigns page numbers starting on the page titled CONNOLLY LAW TIME
ENTRIES.

16Defendants also argue that plaintiffs are not entitled to recover any fees incurred
after January 9, 2019 for Tapia’s claims, as they served an Offer of Judgment of
$6,000 on that date and Tapia ultimately recovered less than that amount in
damages. Def. Opp. at 4–5; see also Def. Opp., Ex. A. However, as plaintiffs note,
the Offer of Judgment included “attorneys’ fees, litigation expenses and costs of
suit.” Pl. Reply at 4 (citing Def. Opp., Ex. A). After subtracting the $1,657.91 in
damages recovered and the $2,059 in service and filing fees that had already been
incurred from the $6,000 Offer of Judgment, attorney’s fees for Tapia’s claims would
need to be less than $2,283.09 as of the date the Offer of Judgment was made for it
to preclude additional fees. $2,283.09 equates to approximately 6.5 hours at a $350
hourly rate. Ms. Connolly’s billing records make clear that she worked far more
than 6.5 hours on Tapia’s claims alone prior to January 9, 2019, even assuming his
claims can be so severed. As such, defendants’ Offer of Judgment does not preclude
attorney’s fees after January 9, 2019.
                                          17
      The Court takes judicial notice of the $400 filing fee (see, e.g., Pastor, 2017

WL 5625556, at *9) and the $80 statutory fee for service of process on the New York

Secretary of State for the two corporate defendants (see, e.g., Empire State

Carpenters Welfare v. M.V.M. Contracting Corp., No. 10-CV-1801 (ADS) (WDW),

2011 WL 887726, at *3 (E.D.N.Y. Jan. 31, 2011), adopted by, 2011 WL 890746

(E.D.N.Y. Mar. 10, 2011)). Counsel has also provided documentation for the $360

interpreter expense, the service expenses of $1,579, and the expenses for electronic

document retrieval of $21. Connolly Dec., Ex. B, Dkt. No. 138-2. However, counsel

has not provided the underlying documentation for the other requested expenses,

and the Court does not award costs without proper documentation. See Pastor,

2017 WL 5625556, at *9. The Court thus awards costs of $2,440.

                               III.    CONCLUSION

      For the foregoing reasons, the Court awards plaintiffs $44,198.38 in

attorney’s fees and $2,440 in costs.

      The Clerk of Court is respectfully directed to close Docket Number 137 and

mark it as granted.

      SO ORDERED.

Dated: August 28, 2019
       New York, New York




                                          18
